Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 8, and 13 are objected to because of the following informalities: 
The claims refer to “a seed repository.” However, a seed repository has already been introduced in each parent claim. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tung et al. (US Pre-Grant Publication 2014/0229511) in view of Kozina et al. (US Patent 9,075,860), and further in view of Rassen (US Patent 6,189,004). 

As to claim 1, Tung teaches a system for automatic generation of data models using data introspection and curation, comprising: 
a computer including one or more processors, that provides access by an analytic applications environment to a data warehouse for storage of data by a plurality of tenants (see paragraphs [0014]-[0015] and Figure 1. A plurality of servers and clients, representing tenants, exist. They are provided access to a data warehouse via a data collection server and ETL server. As noted in paragraph [0017], once the data is loaded into the data warehouse, future analytics may occur); 
wherein the analytic applications environment provides a data transformation layer that is used by the analytic applications environment to process a received transactional data and load a transformed data into a data warehouse (see paragraph [0017]. The ETL server is functionally a data transformation layer. It is used to process data received by the data collection server, paragraph [0016], transform the data as needed, and load the data into a data warehouse); 
wherein the analytic applications environment provides a semantic layer that includes data defining a semantic model of a tenant’s data (see paragraph [0020]-[0023]. The system uses a metadata manager to manage semantic information and update models of a tenant’s data and schema)  including: 
a physical layer that maps to a physical data model (see paragraph [0026]. The system includes column mapping); 
a logical layer that operates as a mapping and transformation layer where calculations can be defined (see paragraph [0026]. The system also includes mappings based on star schema object names for identifying how data is stored in the data warehouse after transformation); and
a presentation layer that enables access to the data as content (see paragraph [0028]. Users may generate reports based on the updated schema); 
wherein the system provides a generator framework and semantic model extension process operable to: 
generate automatically one or more data maps associated with a source data environment, by reference to a source model associated with the source data environment, wherein an automatic generation process operates in association with a seed repository that includes curated artifacts including basic dimensions associated with the environment and automatically-determined or interpreted variables (see paragraphs [0016]-[0017]. Data is collected from the tenants and stored in a data staging store. The code is stored according to a staging schema which is automatically updated. As noted in paragraphs [0021]-[0022], mapping data is automatically updated when a metadata update is received for a first tenant. As noted in paragraph [0025]-[0026], metadata updates are identified by a user associated with the source data environment. This metadata includes curated artifacts such as columns. Columns are basic dimensions associated with the environment. These columns also have interpreted variables such as names); 
generate a data model for transaction types associated with the source data environment, including determining dimensions and facts associated with the source data to generate or modify the semantic model (see paragraph [0017]. The ETL server receives the staging data and transforms the data to a different format. As noted in paragraph [0026], mappings may indicate column, or dimension, transformations that should occur to data, or facts, before storage), including, for a transaction type: 
…
processing and retaining dimension columns (see paragraph [0026]. Columns are processed); 
creating subject area objects (see paragraph [0026]. Columns may store data for particular subject areas); 
creating presentation layer objects (see paragraph [0026]. Data may be stored at the data warehouse for retrieval); 
…
generate readable format data, for use in creating reports (see paragraph [0030]. Users may collect analytics data).  
Tung does not clearly teach: 
generate a data model for transaction types associated with the source data environment … including, for a transaction type: 
processing and retaining fact or measures columns; 
creating physical layer tables in the data model; 
overlay the generated semantic model with security artifacts that control data visibility; and 
Rassen teaches: 
generate a data model for transaction types associated with the source data environment … including (see 4:48-5:4. A data mart is created to query. The data mart is defined according to data semantics, see 8:7-23), for a transaction type: 
processing and retaining fact or measures columns (see 11:11-27. Fact columns may be defined); 
processing and retaining dimension columns (see 11:11-27. Dimension columns may be defined)
creating physical layer tables in the data model (see 11:11-27. Tables and physical types may be defined); 
creating subject area objects (see 11:11-27. Objects for subject areas, such as aggregate objects, may be defined); 
creating presentation layer objects (see 11:11-27 and 8:7-23. The objects may be queried). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Tung by the teachings of Rassen because Rassen provides Tung the benefit of additional data objects to be included in a data model. This will provide a user with more data and metrics to be able to query, increasing the usability of Tung for a user.  
Kozina et al. teaches: 
overlay the generated semantic model with security artifacts that control data visibility (see 11:1-21 and 25:21-29. Security artifacts are attached to the data models that control user visibility); and 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Tung by the teachings of Kozina because Kozina provides Tung the benefit of ensuring security such that only users with certain access rights can access certain objects. This will provide an additional level of data security to the tenant protections of Tung. 

As to claim 2, Tung as modified teaches the system of claim 1, wherein the system performs an extract, transform, load data pipeline or process in accordance with an analytic applications schema and/or customer schema associated with a tenant, to receive data from the tenant's enterprise software application or data environment, for loading into a data warehouse instance (see Tung paragraphs [0017] and [0029]. Data is collected from the tenant’s data environment via an ETL process according to a customer schema).  

As to claim 3, Tung as modified teaches the system of claim 1, wherein generation of one or more extract, transform, load (ETL) maps includes receiving from a seed repository the curated artifacts, including basic dimensions associated with the source data environment (see Tung paragraphs [0017] and [0029]. A tenant repository submits curated data including columns); and 
wherein additional transaction dimensions, columns, or security artifacts, are then automatically generated by the generator framework (see Tung paragraphs [0021]-[0023] and [0026]. Additional data mapping columns may be generated).  

As to claim 5, Tung as modified teaches the system of claim 1, wherein the source data environment is one of a NetSuite, business-35- intelligence (BI), enterprise resource planning (ERP), cloud computing, enterprise computing, or other computing environment (see Tung paragraph [0015]).

As to claims 6 and 11, see the rejection of claim 1. 
As to claims 7 and 12, see the rejection of claim 2. 
As to claims 8 and 13, see the rejection of claim 3. 
As to claims 10 and 15, see the rejection of claim 5. 

As to claim 16, Tung teaches the system of claim 1, wherein the data warehouse is associated with an analytic applications schema; 
wherein each tenant of the plurality of tenants is associated with a customer tenancy, and a customer schema for use by the tenant in populating a data warehouse instance (see Tung paragraphs [0021]-[0023]); 
wherein an instance of the data warehouse is populated with data received from an enterprise software application or data environment, wherein data associated with a particular tenant of the analytic applications environment is provisioned in the data warehouse instance associated with, and accessible to, the particular tenant, in accordance with the analytic applications schema and the customer schema associated with the particular tenant (see Tung paragraphs [0021]-[0023] and [0024]-[0026]. Data is transferred from the tenant environment to the tenant portion of the data warehouse); 
wherein a first customer tenancy for a first tenant comprises a first data warehouse instance (see Tung paragraphs [0021]-[0023] and [0024]-[0026]. Metadata and objects are managed on a per tenant basis), and 
a second customer tenancy for a second tenant comprises a second data warehouse instance (see Tung paragraphs [0021]-[0023] and [0024]-[0026]. Metadata and objects are managed on a per tenant basis).

As to claims 17 and 18, see the rejection of claim 16. 

Claims 4, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tung et al. (US Pre-Grant Publication 2014/0229511) in view of Kozina et al. (US Patent 9,075,860), in view of Rassen (US Patent 6,189,004), and further in further view of Wan et al. (US Pre-Grant Publication 2017/0116295). 

As to claim 4, Tung as modified teaches the system of claim 1. 
Tung does not clearly teach wherein the semantic model as generated is stored as a business intelligence (BI) Repository (RPD) file. 
Wan teaches wherein the semantic model as generated is stored as a business intelligence (BI) Repository (RPD) file (see paragraphs [0059] and [0064]. As noted in Wan, it RPD appears to be a standard format for storing ETL logic). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Tung by the teachings of Wan because Wan appears to provide Tung the benefit of standard techniques in ETL metadata management. One of ordinary skill in the art would find it obvious to ensure that file formats conform to a desired type. 

As to claims  9 and 14, see the rejection of claim 4. 

Response to Arguments
Applicant's arguments filed 5 September 2022 have been fully considered but they are not persuasive. 

Applicant argues that “However, Applicant respectfully submits that the cited references do not appear to describe, for example, wherein the system uses a combination of manually-curated artifacts, and automatic generation of a model through data introspection, of a source data environment, to derive a target data model; wherein, for example, a pipeline generator framework can evaluate the dimensionality of a transaction type, degenerate attributes, and application measures; and use the output of this process to create an output target model and pipeline or load plan.”
In response to this argument, Examiner notes that these features are not claimed. Notably, the claims do not require a combination of manually curated artifacts and data introspection of a source data environment to derive a target data model. The claims also do not contain a pipeline generator framework that evaluates the dimensionality of a transaction type, degenerate attributes, and application measures to create an output target model and pipeline. 
Applicant is reminded that unclaimed features from the specification do not receive patentable weight until claimed. 

Applicant’s remaining arguments are assertions that the cited references do not teach the claimed subject matter. 
Examiner notes that the combination of the cited references, and newly cited reference Rassen, do teach the claimed subject matter for the reasons provided in the rejection above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938. The examiner can normally be reached M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES D ADAMS/Primary Examiner, Art Unit 2152